Citation Nr: 0408146	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bacterial 
rhinitis.

2.  Entitlement to service connection for Wegner's 
granulomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from March 1988 to 
January 1995.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims at issue are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part

REMAND

In his July 2003 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board-
who is now called a Veterans Law Judge (VLJ).  His hearing 
was never scheduled, however, and he did not withdraw his 
request.  See 38 C.F.R. §§ 20.700(a), 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Contact the veteran concerning his 
request for a hearing in his July 2003 VA 
Form 9.  Ascertain whether he still wants 
a hearing before a VLJ of the Board and, 
if so, what specific type of hearing, 
e.g., a videoconference or travel Board.  
If he still wants a hearing before a VLJ 
of the Board, schedule him for a hearing 
at the next available opportunity.  
Notify him of the date, time and location 
of his hearing, and place a copy of this 
letter in his claims file.  If, for 
whatever reason, he decides that he no 
longer wants a hearing, then also 
document this in his claims file.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




